The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in the heading immediately preceding paragraph [0003] and page 7, in the heading therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 1) and inserted after “DETAIL DESCRIPTION” (i.e. page 7), respectively at these instances for consistency with PTO guidelines. Page 1, in paragraph [0004], third line therein, it is noted that the recitation of “the component” should be rewritten as --a thickness of the component-- for an appropriate characterization. Page 2, in paragraph [0007], second line therein, it is noted that the recitation of “the duplexer” should be rewritten as --a duplexer-- for idiomatic clarity. Page 2, in paragraph [0009], third line therein, note that --thereby-- should be inserted prior to “rendering”. Page 3, in paragraph [0019], first line therein and page 7, in paragraph [0042], first line therein, note that --(i.e. eNB)-- should be inserted after “B”, respectively at these instances. Page 4, in paragraph [0031], first line therein, it is noted that --a thickness of-- should be inserted after “than” for an appropriate characterization. Page 5, in paragraph [0035], second line therein, it is noted that the term “said” should be rewritten as --the-- for an appropriate characterization. Page 6, in paragraph [0040], for the brief description of “FIG. 11” and page 18, in paragraph [0078], first line therein, note that the recitation of “FIG. 11 shows” should be rewritten as --FIGS. 11A and 11B show--, respectively at these instances for an appropriate characterization consistent with the drawing numbering. Page 7, in paragraph [0042], third line therein, note that the pronoun “These” should be rewritten to indicate the intended feature for clarity and completeness of description. Page 7, in paragraph [0043], second line therein, note that the term “FirstNet” is vague in meaning and thus appropriate clarification is needed. Page 8, in paragraph [0044], first line therein, note that the recitation of “are may be” should be rewritten for an appropriate characterization; second line therein, note that --of the-- should be inserted after “weight” for idiomatic clarity; 8th & 9th lines therein, note that the recitation of “these features” is vague in meaning, especially since it is unclear as to which “features” are intended and thus appropriate clarification is needed. Page 8, in paragraph [0044], 7th line therein; page 17, in paragraph [0076], third line therein; page 21, in paragraph [0089], second line therein: note that the pronoun “it” should be respectively rewritten to indicate the corresponding intended feature, at these instances for clarity and completeness of description. Page 9, in paragraph [0049], 12th line therein, note that --thereby-- should be inserted prior to “producing” for idiomatic clarity. Page 10, in paragraph [0052], 8th & 10th lines therein, note that --dielectric-- should be inserted prior to “substrate” (i.e. 8th line therein) and note that --metallic-- should be inserted prior to “posts” (i.e. 10th line therein), respectively at these instances for consistency with the labeling in Fig. 1; 14th line therein, note that “with in” should be rewritten as --within-- for grammatical clarity; 18th line therein, note that --The-- should be inserted prior to “SIW” for idiomatic clarity. Page 10, in paragraph [0053], third line therein, note that --front-end-- should be inserted after “RF” for consistency with the labeling in Fig. 2; 5th lines therein, note that the acronyms “JESDxxx or CPRI” need to be strictly defined (i.e. in words) for clarity and completeness of description; 6th line therein, note that the recitation of “adual” should be separated for grammatical clarity. Page 11, in paragraph [0053], 13th line therein, note that --and the-- should be inserted prior to “power” for idiomatic clarity. Page 11, in paragraph [0057], second line therein, note that --(Fig. 5)-- should be inserted after "“110” for consistency with the labeling in that drawing; 4th line therein, note that “filter-side 115” is vague in meaning, especially since such a reference label does not appear in any one of Figs. 4 & 5 and thus appropriate clarification is needed; 7th line therein, note that --as shown in Fig. 4-- should be inserted after “85” for an appropriate characterization consistent with the labeling in that drawing and note that “SIW duplexer layer 110” does not appear consistent with the earlier recitation of “SIW 110”, especially in view of the different designations for the same reference number and thus appropriate clarification is needed. Page 12, in paragraph [0058], second line therein, it is noted that “its surface area” should be rewritten as --the surface area thereof-- for an appropriate characterization. Page 12, in paragraph [0059], second line therein, note that the acronym “LTE E-UTRA band 7” needs to be strictly defined (i.e. in words) for clarity and completeness of description. Page 12, in paragraph [0060], second line therein, note that reference labels (80, 85, 90) are respectively vague in meaning, especially since these reference labels do not appear in Fig. 6 and thus appropriate clarification is needed. Page 13, in paragraph [0061], first line therein, it is noted that “heat sinks 105” does not appear consistent with the earlier recitation of “CCA board 105” (i.e. paragraph [0057]), especially in view of the different designations for the same reference number and thus appropriate clarification is needed. Page 14, in paragraph [0063], 10th line therein, note that the recitation of the “microcontroller” is vague in meaning, especially since Fig. 8 does not appear to depict a microcontroller therein and thus appropriate clarification is needed. Page 14, in paragraph [0065], second & third lines therein, note that reference labels (DAC 130, SIW 140) are respectively vague in meaning, especially since these reference labels do not appear in Fig. 9 and thus appropriate clarification is needed. Page 15, in paragraph [0069], third line therein, note that “its thickness” should be rewritten as --the thickness thereof-- for an appropriate characterization; 7th line therein, note that the term “its” should be deleted at each instance for an appropriate characterization Page 17, in paragraph [0073], 6th line therein, note that it is unclear whether the parameter “Kg” would be the appropriate designation for “pressure” and thus appropriate clarification is needed. Page 17, in paragraph [0075], 7th line therein, note that the recitation of “cause the SMT components to shift the PCB pads” is vague in meaning, especially since no prior disclosure of SMT components and PCB pads have been previously defined and thus appropriate clarification is needed. Page 18, in paragraph [0078], first, 5th, 6th & 7th lines therein, note that the recitation of “PCB assembly 150” (i.e. first line therein) does not appear consistent with the recitations of “break-off section 150”, especially in view of the different designations for the same reference number and thus appropriate clarification is needed. Page 18, in paragraph [0078], 6th & 7th lines therein and in paragraph [0079], second, third, 5th & 6th lines therein, similarly note that “break-off section 150” and “break-off section 170” do not appear consistent, especially since the same terminology is designated by different reference labels and thus appropriate clarification is needed. Page 18, in paragraph [0079], 6th line therein and page 20, in paragraph [0085], 7th line therein, note that the term “hold” should be rewritten as --hole-- for a proper spelling, respectively at these instances; 8th & 9th lines therein, should parameter “Z” be rewritten as --Z0-- for consistency with the labeling in Fig. 14? Page 20, in paragraph [0086], 6th line therein, note that the recitation of “that of top layer microstrip 275 width” should be rewritten as --the width of the top layer microstrip 275-- for an appropriate characterization. Page 22, in paragraph [0092], second line therein, it is noted that the term “displays” should be rewritten as --display-- for proper tense.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and/or descriptive wording appearing in the indicated drawings need a corresponding description in the specification’s description of that drawing for clarity and completeness of description: FIG. 1 (b, D, h, W, Weff); FIG. 2 (t1, t2, the descriptive wording therein); FIG. 6 (105, 110, 115); FIG. 7, all descriptive wording therein including axes parameters; FIG. 8, the descriptive wording therein pertaining to the electromagnets; FIG. 9, all reference labels and descriptive wording other than varactor 142; FIGS. 10, 14, all descriptive wording therein; FIG. 11A, “11B-11B”; FIGS. 11B, 12, all descriptive wording therein as well as the dimensions therein; FIG. 14, the terms in the equality depicted therein.  Appropriate correction is required.
The drawings are objected to because in FIG. 3, note that the drawing should be designated as --PRIOR ART-- such as to be commensurate with the specification description of that drawing.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the microcontroller (i.e. claims 10 & 11), the section of the PCB that is enlarged (i.e. claim 20), the pick-and-place machine (i.e. claim 23), the reflow solder oven (i.e. claim 24) and the scoring wheel (i.e. claim 25), respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, lines 2 & 3; in claim 12, lines 2 & 3; in claim 13, line 2; in claim 14, lines 2-4; in claim 15, lines 3, 4: note that the recitation of “the (at least one) duplexer PCB layer” lacks strict antecedent basis, respectively at these instances and thus appropriate clarification is needed.
In claim 7; in claim 9, last line; in claim 11, last line: should --filter-- be inserted after “SIW” for consistency in claim terminology, respectively at these instances?
In claim 8, line 2, note that it is unclear how “an SIW transmission line”, as recited herein relates to an “(SIW) filter”, as recited in claim 1, from which this claim ultimately depends (i.e. the transmission line and the filter are the same feature, the transmission line and the filter are distinctly different features, etc.). Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 4, line 3, note that --disposed-- should be inserted prior to “therebetween” and note that --plurality of-- should be inserted prior to “discrete”, respectively for appropriate characterizations.
In claim 9, line 3, note that --a-- should be inserted prior to “magnetic” for idiomatic clarity; line 4, note that the term “slap” should be rewritten as --slab-- for a proper spelling.
In claim 10, last line, it is noted that --at least one-- should be inserted prior to “electromagnet” for consistency in claim terminology.
In claim 13, line 2, note that --plurality of-- should be inserted prior to “vias” for consistency in claim terminology.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, 12, 13, 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hasch et al. 
Hasch et al (i.e. Fig. 1) discloses a circuit card assembly (i.e. semiconductor module 10), comprising: at least one component layer (i.e. integrated circuit 14) including a HF part having a send and/or receive circuit for radar signals (see paragraph [0040]) through an antenna, which corresponds to a transceiver circuit that typically makes up a front-end circuit; and a substrate integrated waveguide (i.e. SIW) layer (i.e. wafer integrated waveguide 18) defined by a top metallized surface (i.e. an upper wall 20), a bottom metallized surface (i.e. a lower wall 30), a first set of via holes (i.e. through hole contactings 26) electrically connect the top and bottom metallized surfaces (20, 30) and a second set of vias (26) laterally offset from the first set of vias (26) and also electrically connecting the top and bottom metallized surfaces (20, 30), as best seen in related Fig. 2. Regarding claim 7, note that paragraph [0048] describes the relative permittivity of the dielectric material associated with the SIW can be adjusted the radar frequencies that are to be transmitted.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasch et al in view of Cheng et al (‘662), cited by applicants’
 Hasch et al discloses the claimed invention except for the presence of ferrite slabs associated with the SIW.
Cheng et al discloses a tunable SIW filter including an upper metal layer (i.e. 1) and a lower metal layer (i.e. 5), which are electrically connected by metallized through holes (4) and including a dielectric layer (3) formed as a part of the SIW filter. Additionally, ferrite slabs (i.e. ferrite blocks 2) are disposed within the SIW. In response to an applied DC magnetic bias (e.g. provided typically by an electromagnet, etc.), the ferrite slabs (2) can adjust frequency characteristics of the SIW.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the SIW in Hasch et al to have included ferrite slabs, such as taught by Cheng et al. Such a modification would have been considered obvious for providing the benefit of adjusting the frequency characteristic in the SIW in Hasch et al, which would have been consistent with the adjustable nature of the dielectric material described in Hasch et al, thereby suggesting the obviousness of such a modification.
Claims 5, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-28, 31, 32 are allowable over the prior art of record since none of the prior art of record discloses a method of manufacturing a circuit card assembly having a main section and an enlarged section, where the enlarged section can be broken off, such as set forth in claim 20.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee